


Exhibit 10.4
 
 
TERMINATION AND
RELEASE OF ESCROW AGREEMENT


GENESIS SOLAR CORPORATION, a Colorado corporation (“Buyer”), and GENESIS ENERGY
INVESTMENT PLC, an Hungarian entity operating as a public company whose common
stock is traded on the Budapest Stock Exchange (“Seller”), and OPPENHEIM LAW
FIRM, as escrow agent (“Escrow Agent”) are parties to that certain Escrow
Agreement dated as of May 25, 2010 pursuant to which Buyer has deposited
14,146,093 shares of the Buyer’s common stock and certain other documents
pursuant to the terms of said Escrow Agreement, and Seller has deposited certain
documents, all as described in the Escrow Agreement.


Pursuant to Section 15 of the Escrow Agreement, the Buyer, the Seller, and the
Escrow Agent desire to terminate the Escrow Agreement and direct the Escrow
Agent to deposit all of the assets held by the Escrow Agent pursuant to the
Escrow Agreement into an escrow to be established pursuant to a new Escrow
Agreement dated as of the date hereof (the “New Escrow”) except document
(a)(viii) [which is a certificate executed by Buyer as required by Section
2.4(b)(ii) of the Amended and Restated Stock Purchase Agreement dated May 12,
2010 (the “Restated SPA”)], which document the Escrow Agent will return to
Buyer.


The Buyer and Seller hereby agree that Seller has met the requirement set forth
in Section 2.2(c) of the Restated SPA for Seller Invested Funds as set forth
therein.


The Escrow Agent acknowledges that it has received all compensation required to
be paid to it pursuant to paragraph 8(i) of the Escrow Agreement or otherwise,
and releases both Buyer and Seller from any other payment obligation with
respect to the Escrow Agreement.


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the July 27, 2010.


Buyer
GENESIS SOLAR CORPORATION
 
 
By: ___________________________
      David W. Brenman, President
Escrow Agent
OPPENHEIM LAW FIRM
 
 
By: ___________________
 Dr. Zsolt Cseledi, Partner
   



Seller:
GENESIS ENERGY INVESTMENT, PLC


By:
 
____________________________
Edward Mier-Jedrzejowicz
 
____________________________
Tamas Matarits
Chairman of the Management Board
Member of the Management Board
Genesis Energy Investment Public Limited Company




